          Case 2:20-cv-00236-GMN-NJK Document 50 Filed 08/03/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     STATE FARM MUTUAL AUTOMOBILE
11   INSURANCE COMPANY,                                    Case No.: 2:20-cv-00236-GMN-NJK
12          Plaintiff(s),                                                 Order
13   v.                                                              [Docket No. 48]
14   RENE VIDES, et al.,
15          Defendant(s).
16         Pending before the Court is a motion for Norberto Cisneros and Barbara McDonald to
17 withdraw as counsel for the Aguilar Defendants. Docket No. 48.1 No response has been filed.
18 For good cause shown, the motion is GRANTED.
19         IT IS SO ORDERED.
20         Dated: July 30, 2020
21                                                              ______________________________
                                                                Nancy J. Koppe
22                                                              United States Magistrate Judge
23
24
           1
             The motion seeks withdrawal by Maddox, Isaacson, Cisneros LLP as attorneys of record,
25 without specifying the particular attorneys at issue. Docket No. 48. The docket currently identifies
   attorney Troy Isaacson as being affiliated with a different firm and his name is not listed in the
26 caption of the motion to withdraw. Accordingly, the Court does not construe the pending motion
   as seeking withdrawal by Mr. Isaacson as attorney of record.
27
           The Aguilar Defendants are also represented by attorney Kelly Huang, who is expressly
28 identified in the pending motion as remaining counsel of record.

                                                    1
